Citation Nr: 0916814	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-03 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1947.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 10, 2006.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006, the Board remanded the issue of entitlement 
to service connection for PTSD to the RO for further 
development.  

Pursuant to a request, the veteran's service personnel file 
was obtained, but those records were not referred to the U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
review and indicate whether they might corroborate the 
veteran's alleged in-service stressors, to include the 
assertion generally that he was in areas that included 
exposure to combat.  The RO was also asked to make a specific 
determination, based upon the complete record, with respect 
to whether the veteran was exposed to a stressor(s) in 
service, and if so, the nature of the specific stressor or 
stressors.  These actions were not completed.  

The Veteran was scheduled for a VA psychiatric examination on 
January 20, 2009, and failed to appear.  His claim was 
subsequently denied, and returned to the Board for further 
appellate review.  However, the notice of examination was not 
sent to the Veteran's address of record.  The examination 
must be re-scheduled with proper notification issued to the 
Veteran.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the JSRRC with copies of the 
Veteran's personnel records, and request 
any available information that might 
corroborate the veteran's alleged in-
service stressors, to include the 
assertion generally that he was in areas 
that included exposure to combat.  

2.  Following this, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, the nature of the 
specific stressor or stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The RO must specifically render 
a finding as to whether the veteran 
"engaged in combat with the enemy."  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor(s) in service it has determined 
is established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  If, and only if, it is determined by 
the RO that the veteran was exposed to a 
stressor during service, the veteran is 
to be afforded a VA psychiatric 
examination specifically tailored to 
determine if he has PTSD.  The Veteran 
should be notified of the examination at 
his address of record (currently Apt 
1211, 3000 Leeward Ave, Los Angeles, CA 
9005).  The RO must specify for the 
examiner what, if any, stressor(s) it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

4.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



